DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application filed 08/05/2021 is a continuation of 15/670749, filed 08/07/2017, now U.S. Patent No. 11,089,113.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Nos. 9,497,281 and 11,089,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent No. 11,089,113 contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. And claim 1 of Patent No. 9,497,281 applies to the instant claim 1 in a similar fashion. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 11,089,113 – Claim 1
1. A system comprising: a cluster of devices; each device of the cluster of devices being configured to: maintain information on a plurality of sessions between one or more clients and one more servers; 







apply a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster; 




communicate to the second device information on the one or more sessions to be owned by the second device; processing a first packet for a first session owned by that device; and forward a second packet of the one or more sessions received by that device to the second device.

1. A system for pushing session information to a newly joined node in a cluster of nodes, comprising: a cluster of nodes intermediary to a plurality of clients and a plurality of servers, each node of the cluster of nodes maintaining a session table of a plurality of existing sessions between the plurality of clients and the plurality of servers; one or more nodes in the cluster of nodes configured to detect a new node has joined the cluster of nodes; each node in the cluster of nodes, responsive to the detection, configured to apply a hash function on a tuple of each session of the plurality of existing sessions in the session table of that node to determine whether one or more existing sessions of the plurality of existing sessions are identified to be owned by the new node as a result of the hash function; wherein each node in the cluster of nodes, responsive to identifying that one or more sessions are to be owned by the new node, push session information corresponding to the one or more sessions to the new node; and wherein the new node is configured to receive a first packet corresponding to the one or more sessions and to process the packet, and is configured to receive a second packet corresponding to a session other than the one or more sessions and to forward the second packet to another node in the cluster of nodes for processing.


---

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation, “that device” in lines 11-12 however it is not clear which device “that device” refers to. Therefore the claim is vague and indefinite. Claim 15 is rejected under the same rationale. 

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  Claim 1 recites the limitation, “one more servers” in line 5. This should read, “one or more servers”.  Claims 8 and 15 recite similar limitations. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “device being configured to” and “device configured to” as recited in claims 1-14.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamath et al. (2014/0304409).

As per claim 1, Kamath et al. teaches a system comprising: a cluster of devices; each device of the cluster of devices being configured to: maintain information on a plurality of sessions between one or more clients and one more servers [paragraphs 0004-0005]; 
apply a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster [paragraphs 0006, 0204 and 0237]; 
communicate to the second device information on the one or more sessions to be owned by the second device [paragraph 0007]; 
processing a first packet for a first session owned by that device [paragraph 0009]; and 
forward a second packet of the one or more sessions received by that device to the second device [paragraphs 0054-0055].

As per claim 2, Kamath et al. teaches the system of claim 1, wherein at least one device of the cluster devices is configured to detect that the second device has joined the cluster of devices [paragraph 0070].

As per claim 3, Kamath et al. teaches the system of claim 1, wherein the cluster of devices is intermediary to a plurality of clients and a plurality of servers [paragraph 0064].

As per claim 4, Kamath et al. teaches the system of claim 1, wherein each device is further configured to maintain information on the plurality of sessions in a table in memory [paragraph 0070].

As per claim 5, Kamath et al. teaches the system of claim 1, wherein each device is further configured to apply the function comprising a hash function to the tuple of each session [paragraph 0098].

As per claim 6, Kamath et al. teaches the system of claim 1, wherein the tuple comprises one or more of the following: a source internet protocol (IP) address, a source port, a destination IP address and destination port [paragraph 0082].

As per claim 7, Kamath et al. teaches the system of claim 1, wherein each of the plurality of sessions between the plurality of clients and the plurality of servers traverses at least one device of the cluster of devices [paragraph 0111].

As per claim 8, Kamath et al. teaches a system comprising: a device configured to: join a cluster of devices that maintains information on a plurality of sessions between one or more clients and one more servers [paragraphs 0004-0005 and 0237]; 
create session information using a tuple of a packet received for a session between a client of the one or more clients and a server of the one or more servers [paragraphs 0006 and 0204]; 
communicate a message with the information to each device in the cluster of devices until a second device of the cluster of devices replies to the message identifying that the session corresponding to the information exists on the second device [paragraphs 0007 and 0009]; and 
forward the packet to the second device [paragraphs 0054-0055].

As per claim 9, Kamath et al. teaches the system of claim 8, wherein the device is further configured to communicate the message to each device in order of a list of devices making up the cluster of devices [paragraph 0145].

As per claim 11, Kamath et al. teaches the system of claim 8, wherein the device is further configured to update a session table to identify the second session is an owner of the session [paragraph 0131].

As per claim 12, Kamath et al. teaches the system of claim 8, wherein the information comprises a tuple of the packet [paragraph 0166].

 	As per claim 15, Kamath et al. teaches a method comprising: maintaining, by at least one device of a cluster of device on information on a plurality of sessions between one or more clients and one more servers [paragraphs 0004-0005]; 
applying, by the at least on device, a function on a tuple of each session of the plurality of sessions to identify which one or more sessions of the plurality of sessions is to be owned by a second device that joined the cluster [paragraphs 0006, 0204 and 0237]; 
communicate, by the at least on device, to the second device information on the one or more sessions to be owned by the second device [paragraph 0007]; 
processing, by the at least one device, one or more packets for a session owned by that device [paragraph 0009]; and 
forwarding, by the at least one device, a second packet of a second sessions received by the at least one device to the second device [paragraphs 0054-0055].

Claims 10, 13-14 and 16-20 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444